DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 8/20/2021 has been entered. Claims 4-5 have been cancelled. Claims 1-3, 6-24 remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome the objections, double patenting rejections, and rejection under 112(b) set forth in the previous Office Action.


		
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 6-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 recites “automatically sending the edited file to the second terminal without need of any user operation”. Applicant’s specification ¶00146 recites “automatically send the edited file to the second terminal”. Notably, the phrase “without need of any user operation” is lacking from this paragraph. The Examiner reviewed Applicant’s specification for “without need of any user operation” and did not find support for this claim limitation. ¶0097 recites “after the first terminal edits the file, there is no need to receive a dragging operation of the user and send the file to the second terminal based on the dragging operation, but rather the edited file is automatically shared” (emphasis added). This appears to provide support for claim 24, which recites automatically sending the content without a dragging operation. However, this does not appear to support “without need of any user operation” (emphasis added) as recited in amended claim 1. Similarly for claims 7 and 11.
Accordingly, the subject matter described in this section will not be considered under prior art. It is also noted that support for the amendments to the claims should originate from the written description rather than from amended figures.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.

	

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Goldberg et al. (US Patent Application Publication 2014/0016037), referred to as Goldberg herein [previously cited].
Shirai et al. (US Patent Application Publication 2011/0112819), referred to as Shirai herein [previously cited].
DeLuca et al. (US patent Application Publication 2013/0125009), referred to as DeLuca herein [previously cited].
Brunolli (US Patent Application Publication 2011/0059769), referred to as Brunolli herein [previously cited].
Chene et al. (US Patent Application Publication 2006/0080397), referred to as Chene herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 11, 16-19, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Shirai in further view of Chene.

Regarding claim 1, Goldberg discloses a method for multi-screen interaction, implemented by a first terminal, the method comprising (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display 
receiving a projection of a first interface of a second terminal on a display screen of the first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
detecting a first operation acting on the first interface; and in response to the first operation on a first object in the first interface being detected, responding to the first operation on the first object in the first terminal, wherein when the first object is a file, in response to the first operation on the first object in the first interface being detected, responding to the first operation on the first object in the first terminal comprises (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071):
in response to the first operation of editing the file being detected, 
However, Goldberg appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract),
in response to the first operation of editing the file being detected, opening and editing the file in the first terminal (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – operation to open the file causes the file to be copied from the mobile device to the computer and opened in the 
automatically sending the edited file to the second terminal (Shirai, Fig. 3 with ¶0010, ¶0033-¶0035 – when the computer processing of the file is completed, the file is transferred back to the mobile device. “Computer processing” corresponds to the editing step above. In other words, when the editing is complete, the “edited” file is sent to the second terminal. Additional file synchronization occurs if the file has been acted on without connection. See also ¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to include transferring the file and opening it in the computer based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.
However, Goldberg as modified appears not to expressly disclose without the need of any user operation. However, in the same field of endeavor, Chene discloses a system for modification and copying file content between systems (Chene, Abstract with ¶0056-¶0057)
including automatically sending the edit to the second terminal without need of any user operation (Chene, Fig. 5 with ¶0063-¶0064 – remote file system is updated automatically to reflect user edits. The synchronization does not require user interaction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to synchronize without need of any user operation computer based on the teachings of Chene. The motivation for doing so would have been provide more reliable, cost-effective mechanisms that allow users to share and manage file system content remotely and locally (Chene, ¶0004).

Regarding claim 2, Goldberg discloses the elements of claim 1 above, and further discloses  wherein in response to the first operation on the first object in the first interface being detected, responding to the first operation on the first object in the first terminal comprises: storing, in response to the first operation of dragging the first object in the first interface out of the first interface being detected, the first object in the first terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 3, Goldberg discloses the elements of claim 1 above, and further discloses wherein the display screen further comprises one or more second objects displayed outside the first interface; the method further comprises: detecting a second operation acting on a region outside the first interface; and sending, in response to the second operation of dragging the second object into the first interface being detected, the second object to the second terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the computer interface to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 7, Goldberg discloses a method for multi-screen interaction, implemented by a second terminal, the method comprising (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory):
projecting a first interface to a display screen of a first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first 
and responding to a first operation detected by the first terminal on a first object in the first interface (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071),
wherein when the first object is a file, responding to the first operation detected by the first terminal on the first object in the first interface comprises; 
However, Goldberg appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract),
in response to the first operation of editing the file being detected, opening and editing the file in the first terminal (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – operation to open the file causes the file to be copied from the mobile device to the computer and opened in the corresponding application on the computer. Operation can be performed within the mobile device window).
automatically receiving an edited file automatically sent from the first terminal (Shirai, Fig. 3 with ¶0010, ¶0033-¶0035 – when the computer processing of the file is completed, the file is transferred back to the mobile device. “Computer processing” corresponds to the editing step above. In 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to include transferring the file and opening it in the computer based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.
However, Goldberg as modified appears not to expressly disclose without the need of any user operation. However, in the same field of endeavor, Chene discloses a system for modification and copying file content between systems (Chene, Abstract with ¶0056-¶0057)
automatically receiving an edit automatically sent from the first terminal without need of any user operation performed on the first terminal or the second terminal (Chene, Fig. 5 with ¶0063-¶0064 – remote file system is updated automatically to reflect user edits. The synchronization does not require user interaction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to synchronize without need of any user operation computer based on the teachings of Chene. The motivation for doing so would have been provide more reliable, cost-effective mechanisms that allow users to share and manage file system content remotely and locally (Chene, ¶0004).

Regarding claim 8, Goldberg discloses the elements of claim 7 above, and further discloses wherein the responding to the first operation detected by the first terminal on the first object in the first interface comprises: sending, in response to the first operation being detected by the first terminal to 

Regarding claim 9, Goldberg discloses the elements of claim 7 above, and further discloses receiving a second object from the first terminal, wherein the second object is sent after the first terminal detects a second operation of dragging the second object outside the first interface into the first interface; and saving the second object (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the computer interface to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 10, Goldberg discloses the elements of claim 7 above, and further discloses wherein: the edited file is a file stored in the second terminal and opened in the first terminal; and the edited file is saved in the second terminal (Goldberg, ¶0029 – using the PC keyboard and mouse to view and edit a presentation on a smartphone. Shirai, Fig. 3 with ¶0010, ¶0033-¶0035 – when the computer processing of the file is completed, the file is transferred back to the mobile device. Chene, Fig. 5 with ¶0063-¶0064 – remote file system is updated automatically to reflect user edits).


Regarding claim 11, Goldberg discloses an apparatus for multi-screen interaction, implemented by a first terminal, the apparatus comprising: a processor; and memory configured to store instructions executable by the processor, wherein the processor is configured to (Goldberg, Figs. 1-2 with ¶0031-
receive a projection of a first interface of a second terminal on a display screen of the first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
detect a first operation acting on the first interface; and in response to the first operation on a first object in the first interface being detected, respond to the first operation on the first object in the first terminal, wherein when the first object is a file, the processor is configured to (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071):
in response to the first operation of editing the file being detected, 
However, Goldberg appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract),
in response to the first operation of editing the file being detected, opening and editing the file in the first terminal (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – operation to open the file causes the file to be copied from the mobile device to the computer and opened in the 
automatically sending the edited file to the second terminal (Shirai, Fig. 3 with ¶0010, ¶0033-¶0035 – when the computer processing of the file is completed, the file is transferred back to the mobile device. “Computer processing” corresponds to the editing step above. In other words, when the editing is complete, the “edited” file is sent to the second terminal. Additional file synchronization occurs if the file has been acted on without connection. See also ¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to include transferring the file and opening it in the computer based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.
However, Goldberg as modified appears not to expressly disclose without the need of any user operation. However, in the same field of endeavor, Chene discloses a system for modification and copying file content between systems (Chene, Abstract with ¶0056-¶0057)
including automatically sending the edit to the second terminal without need of any user operation (Chene, Fig. 5 with ¶0063-¶0064 – remote file system is updated automatically to reflect user edits. The synchronization does not require user interaction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to synchronize without need of any user operation computer based on the teachings of Chene. The motivation for doing so would have been provide more reliable, cost-effective mechanisms that allow users to share and manage file system content remotely and locally (Chene, ¶0004).

Regarding claim 16, Goldberg discloses an apparatus for multi-screen interaction, implemented by a second terminal, the apparatus comprising: a processor; and memory configured to store instructions executable by the processor, wherein the processor is configured to (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory):
project a first interface to a display screen of a first terminal (Goldberg, Fig. 2 with ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
and respond to a first operation detected by the first terminal on a first object in the first interface, wherein when the first object is a file, the processor is configured to: 
However, Goldberg appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shirai discloses transferring files between a computer and mobile device (Shirai, Abstract),
in response to the first operation of editing the file being detected, opening and editing the file in the first terminal (Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – operation to open the file causes the file to be copied from the mobile device to the computer and opened in the 
automatically receiving an edited file automatically sent from the first terminal (Shirai, Fig. 3 with ¶0010, ¶0033-¶0035 – when the computer processing of the file is completed, the file is transferred back to the mobile device. “Computer processing” corresponds to the editing step above. In other words, when the editing is complete, the “edited” file is sent to the second terminal. Additional file synchronization occurs if the file has been acted on without connection. See also ¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to include transferring the file and opening it in the computer based on the teachings of Shirai. The motivation for doing so would have been provide improved interaction and synchronization between the two devices (Shirai, ¶0008, ¶0010) thereby enabling the user to more easily access and modify the contents of the mobile device.
However, Goldberg as modified appears not to expressly disclose without the need of any user operation. However, in the same field of endeavor, Chene discloses a system for modification and copying file content between systems (Chene, Abstract with ¶0056-¶0057)
automatically receiving an edit automatically sent from the first terminal without need of any user operation performed on the first terminal or the second terminal (Chene, Fig. 5 with ¶0063-¶0064 – remote file system is updated automatically to reflect user edits. The synchronization does not require user interaction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file transfer of Goldberg to synchronize without need of any user operation computer based on the teachings of Chene. The motivation for 


Regarding claim 17, Goldberg discloses the elements of claim 16 above, and further discloses wherein when the first object is an interface added control, the processor is further configured to project, in response to the first operation being detected by the first terminal to act on the interface added control, a second interface to the display screen of the first terminal (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the computer interface to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. The window is modified to include the icon of the copied file. See also ¶0028, ¶0052, and ¶0069-¶0071).

Regarding claim 18, Goldberg discloses the elements of claim 17 above, and further discloses wherein the second interface comprises a desktop of the second terminal, and the processor is further configured to project, in response to the first operation being a third operation detected by the first terminal for dragging an icon of a target application on the desktop out of the desktop, a third interface of the target application to the display screen of the first terminal (Goldberg, Figs. 2 and 3 with ¶0028, ¶0031-¶0032 – smartphone desktop, mobile device icons include application icons. ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the PC File Window results in a copy or move operation of the file from the mobile device to the computer and updated display including an updated icon for the copied application. See also ¶0028, ¶0052, and ¶0069-¶0071. Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – dragging and dropping causes the file to be copied from the mobile device to the computer and opened in the corresponding application on the computer. 

Regarding claim 19, Goldberg as modified discloses the elements of claim 18 above, and further discloses receive a first object copying instruction or a third object copying instruction, wherein the first object copying instruction is sent after the first terminal detects the first operation of dragging the first object from the first interface to the third interface, and the third object copying instruction is sent after the first terminal detects a fourth operation of dragging a third object from the third interface to the first interface; and copy the first object from the first interface to the third interface according to the first object copying instruction; or, copy the third object from the third interface to the first interface according to the third object copying instruction (Goldberg, Figs. 2 and 3 with ¶0031-¶0032 – integrated mobile desktop, mobile device icons include application icons. ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the PC File Window results in a copy or move operation of the file from the mobile device to the computer and updated display including an updated icon for the copied application. Dragging and dropping a file from the PC File Window to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071. Shirai, ¶0009, ¶0045 – applications include file explorer application. Default application is the general purpose file manager).

Regarding claim 21, Goldberg discloses the elements of claim 16 above, and further discloses wherein the processor is further configured to: display a screen projection control interface; detect a fifth operation acting on the screen projection control interface; and respond to the fifth operation in response to that the fifth operation on a fourth object in the screen projection control interface being detected (Goldberg, ¶0034-¶0035 – dragging and dropping another file from the mobile device 

Regarding claim 23, Goldberg discloses the elements of claim 1 above, and further discloses a plurality of terminals including the first terminal and the second terminal, wherein the first terminal and the second terminal include a mobile phone and a computer, and wherein (Goldberg, ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210)):
the first terminal is configured to: receive content shared by the second terminal; and control the second terminal, thereby simplifying an interactive user operation between the first terminal and the second terminal, and facilitating selecting the first terminal and/or the second terminal based on an operation input by a user to perform corresponding operations (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071);
the second terminal is configured to: project the first interface to a display screen of the first terminal (Goldberg, ¶0032-¶0033 – representation of mobile device display is shown on the computer display. In this case the first terminal is the computer (Element 200), the second terminal is the mobile device (Element 255), and the first interface is the mobile device window (Element 210));
and responding to the first operation detected by the first terminal on the first object in the first interface (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the computer interface results in a copy or move operation of the file from the mobile device to the computer. See also ¶0028, ¶0052, and ¶0069-¶0071).
Regarding claim 24, Goldberg discloses the elements of claim 23 above, and further discloses wherein: the first terminal is configured to: open the content in the second terminal, and use tools of the first terminal to edit the content.


Claims 6, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Shirai in further view of Chene in further view of DeLuca.

Regarding claim 6, Goldberg as modified discloses the elements of claim 1 above. However, Goldberg appears not to expressly disclose wherein when the first object is a link address, in response to the first operation on the first object in the first interface being detected, responding to the first 
However, in the same field of endeavor, DeLuca discloses locally accessing content displayed in remote system (DeLuca, Abstract, ¶0001),
including wherein the first object is a link address; and responding to, in response to the first operation on the first object in the first interface being detected, the first operation on the first object in the first terminal comprises: opening, in response to the first operation acting on the link address in the first interface being detected, a page connected to the link address according to the link address by the first terminal (DeLuca, Abstract, Fig. 2 with ¶0032 – locally executing a link selection from an interface to a remote system. See also Fig. 3 Elements 340-355 and Fig.5A at least Element 515 and Fig. 5B at least Element 550).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include accessing the links based on the teachings of DeLuca. The motivation for doing so would have been provide improved interaction and synchronization between the two devices thereby enabling the user to have greater control over accessing the contents of the remote device (DeLuca, ¶0002-¶0005).

Regarding claim 12, Goldberg as modified discloses the elements of claim 11 above. However, Goldberg appears not to expressly disclose wherein the first object comprises an interface added control, the processor is further configured to, in response to the first operation acting on the interface added control being detected, receive a projection of a second interface of the second terminal on the display screen of the first terminal.

wherein the first object comprises an interface added control; and the processor is further configured to project, in response to the first operation acting on the interface added control being detected, a second interface of the second terminal on the display screen of the first terminal (DeLuca, Abstract, ¶0032 and ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580 – remotely executing a link selection from an interface to a remote system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include accessing the links based on the teachings of DeLuca. The motivation for doing so would have been provide improved interaction and synchronization between the two devices thereby enabling the user to have greater control over accessing the contents of the remote device (DeLuca, ¶0002-¶0005).

Regarding claim 13, Goldberg as modified discloses the elements of claim 12 above, and further discloses wherein the second interface comprises a desktop of the second terminal, and the processor is further configured to, in response to a third operation of dragging an icon of a target application on the desktop out of the desktop being detected, receive a projection of a third interface of the target application on the display screen of the first terminal (Goldberg, Figs. 2 and 3 with ¶0028, ¶0031-¶0032 – smartphone desktop, mobile device icons include application icons. ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the PC File Window results in a copy or move operation of the file from the mobile device to the computer and updated display including an updated icon for the copied application. See also ¶0028, ¶0052, and ¶0069-¶0071. Shirai, Abstract – selected file is automatically transferred from the mobile device to the computer and launched on the computer. Fig. 3 with ¶0010, ¶0033-¶0035 – dragging and dropping causes the file to be copied from the mobile device 

Regarding claim 14, Goldberg as modified discloses the elements of claim 13 above, and further discloses wherein the processor is further configured to: send, in response to the first operation of dragging the first object from the first interface to the third interface being detected, a first object copying instruction to the second terminal, wherein the first object copying instruction is configured to instruct the second terminal to copy the first object from the first interface to the third interface (Goldberg, Figs. 2 and 3 with ¶0031-¶0032 – integrated mobile desktop, mobile device icons include application icons. ¶0034-¶0035 – dragging and dropping a file from the mobile device interface to the PC File Window results in a copy or move operation of the file from the mobile device to the computer and updated display including an updated icon for the copied application. See also ¶0028, ¶0052, and ¶0069-¶0071. Shirai, ¶0009, ¶0045 – applications include file explorer application. Default application is the general purpose file manager);
and send, in response to a fourth operation of dragging a third object from the third interface to the first interface being detected, a third object copying instruction to the second terminal, wherein the third object copying instruction is configured to instruct the second terminal to copy the third object from the third interface to the first interface (Goldberg, ¶0034-¶0035 – dragging and dropping a file from the PC File Window to the mobile device interface results in a copy or move operation of the file from the computer to the mobile device. See also ¶0028, ¶0052, and ¶0069-¶0071).


Regarding claim 15, Goldberg as modified discloses the elements of claim 12 above, and further discloses wherein the first interface comprises a message prompt interface, and the interface added control comprises a message display control; and the processor is further configured to, in response to the first operation acting on the message display control in the message prompt interface being detected, a message display interface of the second terminal on the display screen of the first terminal (DeLuca, Fig. 2 with ¶0032 and Fig. 5 with ¶0045-¶0047 – confirmation popup).

Regarding claim 20, Goldberg as modified discloses the elements of claim 17 above. However, Goldberg appears not to expressly disclose wherein the first interface comprises a message prompt interface, and the interface added control comprises a message display control; and the processor is further configured to project, in response to the first operation being detected by the first terminal to act on the interface display control in the message prompt interface, a message display interface to the display screen of the first terminal.
However, in the same field of endeavor, DeLuca discloses locally accessing content displayed in remote system (DeLuca, Abstract, ¶0001),
wherein the first interface comprises a message prompt interface, and the interface added control comprises a message display control; and the processor is further configured to project, in response to the first operation being detected by the first terminal to act on the interface display control in the message prompt interface, a message display interface to the display screen of the first terminal (DeLuca, Abstract, ¶0032 and ¶0055 with Fig.5A at least Element 515 and Fig. 5B at least Element 570-580 – remotely executing a link selection from an interface to a remote system. Fig. 2 with ¶0032 and Fig. 5 with ¶0045-¶0047 – displayed confirmation popup).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Shirai in further view of Chene in further view of Brunolli.

Regarding claim 22, Goldberg as modified discloses the elements of claim 21 above. However, Goldberg appears not to expressly disclose wherein the fourth object comprises a silence setting control; and the processor is further configured to set the second terminal as a silent mode, in response to the fifth operation on the silence setting control being detected.
However, in the same field of endeavor, Brunolli discloses remotely managing a mobile device (Brunolli, Abstract)
including wherein the fourth object comprises a silence setting control; and the processor is further configured to set the second terminal as a silent mode, in response to the fifth operation on the silence setting control being detected (Brunolli, ¶0040, ¶0071, ¶0084, ¶0088 – user can select objects to remotely silence a phone ringer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote system access of Goldberg as modified to include silencing the ringer based on the teachings of Brunolli. The motivation for doing so would have been provide improved control over phone features and call management without requiring the user to use the phone’s interface when it is less convenient (Brunolli, ¶0005-¶0006). 


Response to Arguments
Applicant’s arguments, filed 8/20/2021, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175